17 F.3d 1436NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
In re Patricia Helen BUSH, Debtor,Patricia Helen BUSH, Debtor-Appellant,v.CRYSTAL HOMES, INC., Jack K. Anderson, and Harry L. Simon,Creditors-Appellees.
No. 93-1078.
United States Court of Appeals, Tenth Circuit.
Feb. 23, 1994.

ORDER AND JUDGMENT1
Before BALDOCK, BARRETT, and McKAY, Circuit Judges.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Debtor-appellant Patricia Helen Bush, representing herself, appeals from the district court's order which denied her motion for reconsideration of its earlier order dismissing, for failure to prosecute, her appeal from an order of the bankruptcy court.  We exercise jurisdiction under 28 U.S.C. 158(d) and 1291, and affirm.


3
We review the district court's action for an abuse of discretion.   United States v. Berney, 713 F.2d 568, 571 (10th Cir.1983).  The district court dismissed for failure to prosecute because appellant failed to designate the record on appeal, failed to respond to the district court's show cause order, and failed to justify her failure to respond.  We recognize that dismissal is a harsh sanction.  However, the district court did not abuse its discretion in ordering dismissal here, where the merits of the appeal, if not frivolous, are so lacking in substance.  Therefore, we affirm for substantially the same reasons as set forth by the district court in its orders entered on May 11, 1992, May 28, 1992, and December 23, 1992.


4
The judgment of the United States District Court for the District of Colorado is AFFIRMED.


5
The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470